Goodrich, P. J. (concurring):
I fully concur in the views expressed in the opinion of my associate, Mr. Justice Woodward, but I do-not think he has given sufficient emphasis to what I consider to have been the real cause of the accident. I think the accident resulted almost wholly from the company’s neglect to comply with a positive provision of the Railroad Law, a disobedience of which should be visited, in any case, with the severest condemnation of the court.
Section 33, article 2, of the Railroad Law (2 R. S. [9th ed.] 1270) provides as follows:
“ Every railroad corporation shall cause boards to be placed, well supported and constantly maintained, across each traveled public road or street, where the same is crossed by its road at grade. They shall be elevated so as not to obstruct travel, and to be easily seen by travelers, and on each side shall be painted, in capital letters each at least nine inches in length and of suitable width, the words: ‘ Railroad crossing, look out for the cars,’ but such boards need not be put up in cities and villages, unless required by the officers having charge of the streets * * *"
Mr. Justice Woodward describes the signboard which was erected, in forcible language, as a “ comparatively insignificant single-pole affair, standing by the side of the roadway and partially obscured by intervening telegraph poles.” In other words, the sign which was erected by the defendant was not a compliance with the statute. The intention of the statute was to provide an unmistak-' able notice of a grade railroad crossing, of a character most likely to attract the quick attention of travelers to the dangers' inseparable from the grade crossing. The statute is specific in its description of the required sign. It must- be of boards placed “ across ” the road, that is, it must extend from one side of the road to the other, while the sign actually erected was placed on one side of the road, upon a single pole, and did not cover any of the traveled part of the road. It must be elevated so as not to obstruct travel. This latter emphasizes, by implication, the requirement that the sign must extend across the road. It must be of such a character as to be easily seen by travelers, and the minimum height of the letters is stated to be nine inches, while the letters in question were only eight inches in height. Even the words were not those required by the statute, *417although this may not he very material. They were: “ Danger, railroad crossing,” instead of “ Railroad crossing, look out for the cars.” I have paraphrased minutely the specific designations of the statute because the Railroad Law, in its provisions of this character, is the outcome of many, years of experience, in order to give force to the application of well-considered authority upon a cognate subject.
The statutes of the United States (13 U. S. St. at Large, 60, art. 10) formerly prescribed that “ sailing ships under way shall use a foghorn. Steamships and sailing ships when not under way shall use a bell.” In the case of The Pennsylvania (19 Wall. 125) there had been a collision between a steamer and a sailing vessel, both under way. The sailing vessel was ringing a bell instead of sounding a horn. The court said (p. 136) : “ But when, as in this case, a ship, at the time of a collision, is in actual violation of a statutory rule intended to prevent collisions, it is no more than a reasonable presumption that the fault, if not the sole cause, was at least a contributory cause of the disaster. In such a case the burden rests upon the ship of showing not merely that her fault might not have been one of the causes, or that it probably was not, but that it could not have been. Such a rule is necessary to enforce obedience to the mandate of the statute.”
In The Martello (153 U. S. 64) the United States Supreme Court followed the same doctrine and cited and approved what appears, though not in ipsissimis verbis, in The Fanny M. Carvill (13 App. Cases, 455, n.), where the absence of a light prescribed by statute was claimed to be the cause of the collision. The court said: “ If you can show that there is a defect in the lights, that vessel must be held to blame unless she can show that the defect which exists in her lights could not by any possibility have contributed to the collision.”
I can see no difference in principle between the force'to be given to the statute of the United States, respecting collisions, and the statutes of this State, in respect of railroad crossings. The statute is equally imperative, inoperative in both instances, as to certain requirements; and applying the authorities cited to the case at bar the defendant was bound to show that the absence of the proper signboard could not by any possibility have contributed to the acci*418dent. To my mind, not only has the defendant failed to establish such a fact, but, on the contrary, it seems clear that if there had been a signboard extended across the road, of the character required by the statute, it could scarcely have failed to attract the attention of the driver or occupants of the coach. At any rate, the defendant has not even attempted to show that the' presence of such a sign could not possibly have been overlooked by the occupants of the coach, while it is evident that they did not see the sign erected on the side of the road. I think that this fact on the evidence in the record is conclusive upon the liability of the defendant.
Judgment and order unanimously affirmed, with costs.